





Exhibit 10.30








[***] Indicates that information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.


October 23, 2018
    
Eric H. Starkloff


Dear Eric,


We would like to congratulate you on your promotion to President and Chief
Operating Officer of National Instruments Corporation (“NI” or the “Company”).
Your promotion will be effective as of October 23, 2018 (“Promotion Date”),
conditioned on your execution of this letter agreement. The terms and conditions
of your employment in this new role are summarized below.


Job Details
Job Title/Department: President and Chief Operating Officer
Location: Austin, TX
Primary Contact: Alex Davern, Chief Executive Officer


Compensation Package
Effective from your Promotion Date, your annual base salary (“Base Salary”) will
increase to $43,750 per month ($525,000 if annualized), net of applicable
withholdings.


Merit Review
Your first merit review following your promotion will be conducted during the
closest review cycle at approximately 12 months following your Promotion Date.


Annual Incentive
Effective upon your Promotion Date, you will be entitled to participate in the
NI Annual Incentive Program (“AIP”) with an initial target bonus opportunity of
70% of Base Salary, with performance goals commensurate to your position, as
specified by the Compensation Committee of the NI Board of Directors (the
“Compensation Committee”). The actual earned AIP bonus will be determined based
on achievement of performance goals and will be paid no later than two and
one-half (2-1/2) months following the end of the performance year. You will also
continue to be eligible to participate in the NI Annual Cash Performance Bonus
Program, in accordance with the terms of the program in effect from time to
time.


Restricted Stock Unit Award
Effective as of your Promotion Date, you will be granted an award under the NI
2015 Equity Incentive Plan (the “2015 Plan”) of twenty-five thousand (25,000)
restricted stock units (the “Promotion RSUs”). The Promotion RSUs will vest 100%
on May 1, 2020, provided you remain employed with the Company through such date.
The Promotion RSUs will be subject to the terms of the 2015 Plan and a
restricted stock unit agreement entered into between you and NI. In addition,
you will be eligible to receive future NI equity awards as determined by the
Compensation Committee.





--------------------------------------------------------------------------------







Termination of RSU Vesting Agreement
By signing this letter agreement, you and NI hereby agree to the termination,
effective as of the Promotion Date, of the RSU Vesting Acceleration Agreement
entered into between you and NI effective February 26, 2016 (the “RSU Vesting
Agreement”). You agree that from the Promotion Date you shall not be entitled to
rights under the RSU Vesting Agreement with respect to any outstanding or future
NI restricted stock unit awards.


Employee and Fringe Benefits
You and your eligible dependents will continue to be eligible to participate in
Company employee benefit plans and perquisite and fringe benefit programs,
including medical, dental, 401(k), company performance bonus and stock purchase
plan, made available to other senior executive-level employees.


Vacation
You will continue to be entitled to paid vacation in accordance with the
Company’s then-current vacation policy for other executive-level employees.


Restrictive Covenants
You further acknowledge and agree that you will honor and abide by the
restrictive covenants set forth in Exhibit A hereto.


CEO Succession
If the Company hires a new chief executive officer and in connection with this
event your title and corresponding role function are reduced to “executive vice
president” or equivalent, you will be entitled to resign for Good Reason on the
six month anniversary of the date of your change in title and role function (the
“Retention Date”), and receive severance benefits on the terms provided herein.
In this situation, you will be required to provide notice within the time period
specified in the Good Reason definition and, notwithstanding the terms of clause
(iii) or the required termination date set forth in the Good Reason definition,
you will not be eligible to resign for Good Reason prior to the Retention Date
in connection with the hiring of a new chief executive officer and reduction in
your title and role function as described above. If the Company hires a new
chief executive officer and in connection with this event your title and
corresponding role function are reduced to “senior vice president” or below, you
will be entitled to resign for Good Reason immediately, subject to your
providing timely notice as specified in the Good Reason definition. Should the
Company hire a new chief executive officer and you retain the title of COO and
current responsibilities, but you do not retain the title of President, then you
shall not have grounds to resign for Good Reason under clause (iii) of the Good
Reason definition due to the hiring of a new chief executive officer.


Severance
In the event that either NI terminates your employment for any reason other than
Cause or your death or Disability, or you terminate your employment for Good
Reason, you will receive the following severance benefits: (1) a lump-sum
payment equal to 100% of your base salary in effect on the termination date; (2)
a lump-sum payment equal to (i) your AIP bonus at target level for the year of
termination, multiplied by (ii) the average of your actual AIP performance
percentage over the previous three completed performance years (determined based
on the actual payout as a percentage of the target AIP bonus for each such
year); (3) accelerated vesting of the number of outstanding NI time-based
restricted stock units, excluding the Promotion RSUs which will not be subject
to acceleration under this paragraph, that would have vested if you remained
employed by the Company for twelve (12) months following the termination date;
and (4) payment of monthly premiums for continued medical, dental and vision
insurance coverage under COBRA (if you timely elect COBRA coverage) or a taxable
monthly payment of an equivalent amount in the event providing such payment





--------------------------------------------------------------------------------





would violate any applicable law or result in an excise tax to the Company, in
either case, until the earliest of (i) the date that is twelve months following
your termination date, (ii) the date when you are offered substantially
equivalent health insurance coverage in connection with new employment, or (iii)
the date upon which you cease to be eligible for coverage under COBRA or other
applicable law or policy governing such coverage.


Notwithstanding anything to the contrary in this letter agreement, receipt of
the above severance benefits shall be contingent on your continued compliance
with your proprietary information and restrictive covenants agreements with the
Company referenced herein, including, but not limited to Exhibit A, and your
signing and not revoking an effective release of claims against the Company and
certain related persons and entities in a form reasonably satisfactory to the
Company (the “Release”) and the lapse of any period for revocation of the
Release, and such Release becoming effective in accordance with its terms (such
date, the “Release Effective Date”) within sixty (60) days following your
termination date (the “Release Deadline”). You will forfeit any rights to
severance benefits described herein if the Release does not become effective and
irrevocable by the Release Deadline. All payments will be made or commence upon
the Release Effective Date, provided that if the sixty (60) day period spans two
(2) calendar years and if required to comply with Section 409A of the Internal
Revenue Code and the regulations and IRS guidance promulgated thereunder
(“Section 409A”), the first severance installment will be delayed to the first
scheduled payroll date in the second year (and will include all payments that
would otherwise have been made prior to such date). Severance payments will not
be paid or provided until the release becomes effective and irrevocable.


The parties agree that this letter agreement shall be interpreted to comply with
or be exempt from Section 409A so that none of the severance payments or
benefits provided hereunder will be subject to the additional tax imposed under
Section 409A. For purposes of determining severance, a termination of employment
shall mean not be deemed to have occurred unless the termination is also a
“separation from service” within the meaning of Section 409A. If you are a
“specified employee” within the meaning of Section 409A, then the severance and
any other separation benefits payable to you upon your separation from service
(whether under this letter agreement or otherwise) that would constitute
deferred compensation under Section 409A (the “Deferred Payments”), otherwise
due to you on or within the six (6)-month period following your separation from
service will accrue during such six (6)-month period and will become payable in
a lump sum payment on the date six (6) months and one (1) day following the date
of your separation from service (such rule, the “Six Month Delay Rule”) or, if
earlier, the date of your death. All subsequent Deferred Payments following the
application of the Six Month Delay Rule, if any, will be payable in accordance
with the payment schedule applicable to each payment or benefit or, if earlier,
upon the date of your death. Each payment and benefit payable under this letter
is intended to constitute a separate payment for purposes of Section
1.409A-2(b)(2) of the Treasury Regulations. You and the Company agree to work
together in good faith to consider amendments to this letter agreement and to
take such reasonable actions that are necessary, appropriate or desirable to
avoid subjecting you to an additional tax or income recognition under Section
409A prior to actual payment of any payments and benefits under this letter
agreement, as applicable. In no event will the Company reimburse you for any
taxes that may be imposed on you as a result of Section 409A.




Dispute Resolution
Any disputes involving your employment with NI or termination of employment with
NI, including any agreements in connection therewith, (in each case, with the
exception of any emergency matters for injunctive relief by the Company, unless
agreed otherwise), will first be submitted to non-binding mediation by sending a
written notice of intent to mediate to the other party. The parties will work in
good faith to efficiently select a mediator in response to any such notice. If,
for whatever reason, the parties are unable to agree upon a mediator, they will
contact the American Arbitration Association (“AAA”) for assistance in the
selection of a neutral mediator to mediate the dispute. The proceedings of any
such mediation will be confidential and





--------------------------------------------------------------------------------





the cost of the mediation will be borne equally by you and NI. If the parties do
not resolve such claims at mediation (or otherwise for the above-referenced
injunctive matters), then either party still seeking to pursue their claims,
will submit such claims to binding arbitration as set forth below. The
arbitration will be held in Austin, Texas before a single arbitrator of AAA in
accordance with the National Rules for the Resolution of Employment Disputes (or
any successor thereto) of the AAA. You agree that, to the extent permitted by
law, you may bring any arbitration proceeding only in your individual capacity,
and not as a plaintiff, representative or class member in any class, collective
or representative proceeding. This provision covers common law and/or statutory
claims. The arbitrator shall have the power to decide any motions brought by any
party to the arbitration. The arbitrator will issue a written decision on the
merits and have the power to award any remedies available under applicable law,
including reasonable attorneys’ fees and costs to a prevailing party. Any award
by the arbitrator may be entered as a final and binding judgment in any court
having jurisdiction thereof. NI will pay for any administrative or hearing fees
charged by the arbitrator, with the exception that you shall pay that amount you
would have paid to file a complaint in a court of law for those claims you
initiate. The arbitrator will conduct the arbitration in accordance with Texas
law, and shall apply the substantive and procedural rules in Texas, without
regard to conflict-of-law principals. This provision does not prohibit you from
pursuing an administrative claim with a local, state, or federal administrative
body or government agency authorized to enforce laws related to employment. This
provision does, however, preclude you from pursuing a court action regarding any
such claim, except as permitted by law. We are entering into this arbitration
provision voluntarily, and you understand that you are waiving your right to a
jury trial.


Employment At-Will
Your employment with NI will be “at-will” for no specific time period and can be
terminated by you or NI at any time, with or without cause or advance notice.
This “at-will” employment relationship will remain in effect for the duration of
your employment and can only be modified by express written contract, signed by
you and an your officer of NI. It may not be modified or altered by any oral or
implied agreement.


Defined Terms
For purposes of this letter agreement, “Cause” shall mean shall mean the
occurrence of one or more of the following: (i) your indictment for the
commission of any felony or a misdemeanor involving deceit, material dishonesty
or fraud, or any willful conduct by you that would reasonably be expected to
result in material injury or reputational harm to the Company if you were
retained in your position; (ii) disclosure of material trade secrets or other
material confidential information related to the business of the Company and its
subsidiaries or affiliates; (iii) continued failure to substantially perform
your duties with the Company (other than any such failure resulting from your
Disability) after a written demand for substantial performance is delivered to
you by the Board, which demand identifies the specific actions which the CEO
believes constitute continued failure substantially to perform your duties, and
which performance is not substantially corrected by you within 30 days of
receipt of such demand; (iv) a breach by you of your fiduciary duties and
responsibilities to the Company that result in a material adverse effect on the
Company’s business, operations, prospects or reputation; (v)  your participation
in releasing financial statements known by you to be false or materially
misleading or intentional submission of a false certification to the Securities
and Exchange Commission or other governmental agency or authority;  (vi) a
material violation of the Company’s Code of Ethics, as determined by the
Company’s Board of Directors its sole discretion; or (vii)  failure to cooperate
with a bona fide internal investigation or an investigation by regulatory or law
enforcement authorities, after being instructed by the CEO to cooperate, or the
destruction or failure to preserve documents or other materials known to be
relevant to such investigation or the inducement of others to fail to cooperate
or to produce documents or other materials in connection with such
investigation.







--------------------------------------------------------------------------------





For purposes of this letter agreement, “Disability” shall mean entitlement to
benefits under Company’s long-term disability plan or if you do not participate
in Company’s long term-disability plan, your inability, due to physical or
mental incapacity, to perform your duties under this letter agreement for a
period of ninety (90) consecutive days or one-hundred twenty (120) days during
any consecutive six-month period.


For purposes of this letter agreement, “Good Reason” shall mean the occurrence
of any one or more of the following events: (i) the Company or its successor
relocates your principal place of employment by more than one hundred (100)
miles; (ii) a reduction in your base salary by 25% or more from the base salary
in effect on the date of this letter agreement; or (iii) your position and
duties are materially and adversely changed, resulting in a position of
materially less responsibility. Notwithstanding the foregoing, your termination
shall not constitute a termination for “Good Reason” unless (1) you first
provide the Company or its successor with written notice thereof within twenty
(20) days after the occurrence of such event, (2) to the extent correctable, the
Company or its successor fails to cure the circumstance or event so identified
within thirty (30) days after receipt of such notice, and (3) the effective date
of your termination for Good Reason occurs no later than twenty (20) days after
the expiration of the Company’s cure period.


Withholding Taxes
All payments made to you under this letter agreement will be subject to
applicable tax and other required withholdings.


Miscellaneous
You have previously signed an Employee Confidentiality Agreement with NI dated
April 25, 2000 (the “Proprietary Rights Agreement”) and agreed to the Company
Values and Guidelines and the Company Code of Ethics as a condition of your
employment, each of which remain in full force and effect. You represent that
you are in compliance with the Proprietary Rights Agreement and that such
agreement shall remain in effect from and after the effective date of this
letter agreement. In the event of any conflict between any pre-existing
confidentiality, non-compete, or non-disclosures obligations or agreements and
the terms of the restrictive covenants set forth in Exhibit A hereto, the terms
of Exhibit A shall control.


This letter agreement, including Exhibit A, along with the Proprietary Rights
Agreement, any other agreements relating to proprietary rights between you and
the Company, and the Company’s Employee Handbook and Code of Ethics, set forth
the terms of your employment with the Company and supersede any prior
representations or agreements, whether written or oral. This letter agreement
supersedes any prior employment agreement between you and NI, including, but not
limited to, your offer letter dated March 19, 1997.


This letter agreement will inure to the benefit of and be binding upon personal
or legal representatives, executors, administrators and heirs.


This letter agreement will be governed by the laws of the state of Texas,
without regard to its conflict of laws provisions. This letter agreement may not
be modified or amended except by a written agreement, signed by and authorized
officer of the Company and by you.


We look forward to continuing to work with you at NI!











--------------------------------------------------------------------------------





 
Best Regards,
 
 
 
/s/ Alexander M. Davern
 
Alexander M. Davern







AGREED TO AND ACCEPTED


/s/ Eric H. Starkloff        
Eric H. Starkloff


Date:     October 23, 2018    






Exhibit A


RESTRICTIVE COVENANTS


1.
Non-Competition and Non-Solicitation.

(a)    Acknowledgements. Executive acknowledges:
(i)    National Instruments Corporation (the “Company”) has provided and shall
continue to provide Eric H. Starkloff (“Executive”) with its goodwill (a
legitimate business interest of the Company) and Confidential Information so
that Executive can perform his duties.  Because the Company would suffer
irreparable harm if Executive misused its goodwill or disclosed Confidential
Information, it is reasonable to protect the Company against misuse and
disclosure of such information by Executive. For purposes of the restrictive
covenants contained in this Exhibit A (the “Covenants”), the term “Confidential
Information” is defined as all confidential or proprietary information
concerning the Company’s business, including all trade secrets, know-how and
other information generally retained on a confidential basis by the Company with
respect to its products, methods, techniques, cost and pricing information
(including bid prices), algorithms, advertising methods and methodologies,
systems, software codes and specifications, formulae, inventions and
discoveries, business plans, pricing, product plans and the identities of and
nature of the Company’s dealings with its employees, suppliers and customers,
and includes Trade Secrets as defined in Tex. Civ. Prac. & Rem. Code Section
134A.002.(6), which is incorporated herein.
(ii)    Because Executive will have continued access to and receive Confidential
Information and will establish, maintain and increase Company’s goodwill with
its customers, employees and others, and because the services provided by
Executive for Company are a significant factor in the creation of valuable,
special and unique assets that are expected to provide Company with a
competitive advantage, Company would suffer irreparable harm if Executive
competed unfairly with Company (as described more fully below). Accordingly, it
is reasonable to protect Company against potential unfair competition by
Executive.





--------------------------------------------------------------------------------





(iii)    The promises herein are reasonably necessary for the protection of the
Company and are reasonably limited with respect to the activities they prohibit,
their duration, their geographical scope and their effect on Executive and the
public.  Executive acknowledges and agrees that the Company’s provision of
Confidential Information and grant of the Promotion RSU described in the
attached offer letter agreement of even date shall each serve as adequate and
independent consideration for the covenants set forth in this Agreement.
(b)    Agreements Not to Compete or Solicit Employees or Customers.  As a
condition of employment and to protect Company’s Confidential Information and
competitive position, Executive promises and agrees that during his employment
and for a period of twenty-four  (24) months following Executive’s separation
from the Company for any reason, Executive (whether as an employee, officer,
director, partner, proprietor, investor, associate, consultant, advisor or
otherwise) will not, directly or indirectly, either for his own benefit or the
benefit of any other person or entity:
(i)    Engage, invest in, or establish, in any capacity as  either as an
employee, employer, contractor, consultant, agent, principal, partner, member,
stockholder, investor, corporate officer, director, or in any other individual
or representative capacity any business that is a Restricted Business (except
Executive is allowed to own or acquire 5% or less of the outstanding voting
securities of a public company).  Executive further promises that during
Executive’s employment and for a period of twenty-four (24) months following
Executive’s termination of employment with Company, Executive will not give
advice or lend credit, money or Executive’s reputation to any person or entity
engaged in or establishing the Restricted Business. The term “Restricted
Business” is defined as (A) any business conducted by the Company or its
affiliates during the term of Executive’s employment with the Company (the
“Term”) that relates to or concerns (directly or indirectly) any Confidential
Information provided to Executive or Executive’s duties or assignments for the
Company, and/or (B) any business competitive with the business conducted by the
Company or its affiliates during the Term that relates to or concerns (directly
or indirectly) any Confidential Information provided to Executive or Executive’s
duties or assignments for Company. [***].
(ii)    Solicit, recruit, induce, entice, encourage, hire, directly recruit, or
in any way cause any officer or manager who is or was an employee of Company
within the twelve (12) months prior to Executive’s separation of employment, or
after, to terminate his employment with Company.  This restriction is limited to
those employees with whom Executive worked, had business contact, or about whom
Executive gained non-public or Confidential Information while employed with the
Company.
(iii)    Solicit, contact, or communicate with any person or company for the
purpose of engaging in a business that is the same or similar to the Company’s
business at the time Executive’s employment ends, who was a customer of the
Company during the twelve (12) months preceding Executive’s separation and whom
Executive contacted, solicited, serviced, or sold services to as an Executive of
the Company (either directly or indirectly as a supervisor) at any time during
the twelve (12) months preceding the date of Executive’s separation.  Executive
also agree not to induce any customer, supplier or other person with whom the
Company engaged in business, or to Executive’s knowledge planned or proposed to
engage in business, during the twelve (12) months preceding the date of
Executive’s separation, to terminate any commercial relationship with the
Company.
2.    Non-Disparagement.
(a)    Executive agrees that Executive will not make or cause to be made any
oral or written statements that are derogatory, defamatory, or disparaging
concerning the Company, its policies or programs, or its past or present
officers, directors, employees, agents, or business associates, including but
not limited to its past or present suppliers or vendors, or take any actions
that are harmful to the business affairs of the





--------------------------------------------------------------------------------





Company or its employees. Executive also agree that Executive will not make or
cause to be made any oral or written statements regarding the Company’s
Confidential Information (as defined above) to any third party, including, but
not limited to, the general public (for example, via postings or publications on
the internet), the media, financial analysts, auditors, institutional investors,
consultants, suppliers, vendors, or business associates, or agents and/or
representatives of any of the foregoing, unless the statement is (i) expressly
authorized by the Company in writing, or (ii) required by law. This provision is
a material and substantial term of these Covenants.
(b)    Company agrees that it will not make any official public statement that
is derogatory, defamatory, or disparaging concerning Executive, and will
instruct the members of the Board and its senior executives to refrain from
making any derogatory, defamatory, or disparaging public statements concerning
Executive.
3.    Restrictive Covenants Generally. It is expressly understood and agreed
that although Executive and the Company consider these Covenants to be
reasonable if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
these Covenants is an unenforceable restriction against Executive, the
provisions of these Covenants shall not be rendered void but shall be deemed
amended to apply as to such maximum time and territory and to such maximum
extent as such court may judicially determine or indicate to be enforceable.
Alternatively, if any court of competent jurisdiction finds that any restriction
contained in these Covenants is unenforceable, and such restriction cannot be
amended so as to make it enforceable, such finding shall not affect the
enforceability of any of the other restrictions contained herein.
4.    Specific Performance. Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the Covenants would
be inadequate and the Company would suffer irreparable damages as a result of
such breach or threatened breach. In recognition of this fact, Executive agrees
that, in the event of a breach of any of the Covenants, in addition to any
remedies at law, the Company, without posting any bond, shall be entitled to
cease making any payments or providing any benefit otherwise required by the
attached offer letter of even date, and, in the case of either a breach or a
threatened breach of any of the Covenants, and without waiving any right to
arbitration, seek equitable relief before a court of competent jurisdiction, in
the form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy that may then be available.
5.    Protected Activity Not Prohibited. Executive understands that nothing
herein or in any other agreement or policy of the Company shall in any way limit
or prohibit Executive from engaging in any Protected Activity. “Protected
Activity” shall mean filing a charge, complaint, or report with, or otherwise
communicating, cooperating, or participating in any investigation or proceeding
that may be conducted by, any federal, state or local government agency or
commission, including the Securities and Exchange Commission, the Equal
Employment Opportunity Commission, the Occupational Safety and Health
Administration, and the National Labor Relations Board (collectively, the
“Government Agencies”). Executive understands that in connection with such
Protected Activity, Executive is permitted to disclose documents or other
information as permitted by law and Executive agrees to take all reasonable
precautions to prevent any unauthorized use or disclosure of any information
that may constitute the Company’s Confidential Information to any parties other
than the Government Agencies. Executive further understands that “Protected
Activity” does not include the disclosure of any Company attorney-client
privileged communications. In addition, pursuant to the Defend Trade Secrets Act
of 2016, Executive is notified that an individual will not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that (i) is made in confidence to a federal, state, or local
government official (directly or indirectly) or to an attorney solely for the
purpose of reporting or investigating a suspected violation of law, or (ii) is
made in a complaint or other document filed in a lawsuit or other proceeding, if





--------------------------------------------------------------------------------





(and only if) such filing is made under seal. In addition, an individual who
files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the trade secret to the individual’s attorney and
use the trade secret information in the court proceeding, if the individual
files any document containing the trade secret under seal and does not disclose
the trade secret, except pursuant to court order. Further, nothing herein is
intended to limit the Executive’s rights to discuss the terms, wages, and
working conditions of their employment under the National Labor Relations Act,
or as otherwise may be protected by applicable law.


Appendix A


RESTRICTED BUSINESSES


[***]











